United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 19-1273
                       ___________________________

                                  James L. Toney

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

  Corporal Heath Dickson, Malvern Police Department; Sergeant Keith Prince,
Malvern Police Department; Assistant Chief Jim Bailey, Malvern Police Department

                     lllllllllllllllllllllDefendants - Appellees
                                      ____________

                    Appeal from United States District Court
               for the Western District of Arkansas - Hot Springs
                                ____________

                         Submitted: November 25, 2019
                           Filed: December 2, 2019
                                [Unpublished]
                                ____________

Before GRUENDER, WOLLMAN, and KOBES, Circuit Judges.
                       ____________

PER CURIAM.
       Arkansas prisoner James Toney appeals the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 action. After careful review of the record
and the parties’ arguments on appeal, we conclude that summary judgment was
proper. See Tusing v. Des Moines Indep. Cmty. Sch. Dist., 639 F.3d 507, 514 (8th
Cir. 2011) (reviewing summary judgment decision de novo, viewing the record in the
light most favorable to the non-moving party; stating that summary judgment is
appropriate if no genuine issue of material fact exists such that the movant is entitled
to judgment as a matter of law). Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




      1
       The Honorable P.K. Holmes, III, United States District Judge for the Western
District of Arkansas.

                                          -2-